DETAILED ACTION
1.	This office action is in responsive to the applicant’s arguments filed on 12/29/21.
2.	The present application is being examined under the first inventor to file provisions of the AIA .
3.	Claims 1-20 are currently pending.
4.	Claim 1, 4-7, 10-16 and 18-19 are amended. Claims 2-3, 8-9, 17 and 20 are original.

Response to Arguments
                                           Response: 35 U.S.C.  § 101
5.    Applicants argue:
	“Applicant respectfully submits that the claims are similar to example 41 of the USPTO’s Subject Matter Eligibility Examples: Abstract Ideas (“Eligibility Examples”). In example 41, the claim for cryptographic communications is determined to have been integrated into a practical application as a result of transforming a plainword signal to a message word block signals and transmitting a ciphertext work signal to a second computer terminal over a communication channel. See Eligibility Examples, page 15. Specifically, these steps integrated the mathematical concepts in the claim into a process that secures private network communications. See Eligibility Examples, pages 15 and 16. Applicant respectfully submits that “the interface configured to send commands to a controller of the object to control movement of the object based on collision-free movement paths determined from use of the virtual model,” of claim 1 performs a similar function of integrating the claim into a practical application (e.g., transmitting commands to control movement of an object based on collision-free movement paths). Independent claims 7 
	Applicant respectfully submits that the claimed subject matter of the present application is not well-known, routine, or conventional. The claims are patentably distinct over any cited prior art. Thus, Applicant respectfully submits that the claims are directed to subject matter that is not well known, routine, and conventional. Further, Applicant respectfully submits that the Office has failed to satisfy its burden required by the MPEP and the Berkheimer Memo. For example, the Office has failed to provide 1) a citation to a statement in the Specification, 2) a citation to a court decision, 3) a citation to a publication, or 4) taken Official Notice, that features of the claim are well-known, routine, and conventional as required by the Berkheimer Memo.
	Thus, the Office has failed to meet its burden as required by the MPEP and the Berkheimer Memo. Accordingly, Applicant respectfully requests the Examiner to either allow the application or provide evidence (as described above) that the claimed subject matter is well-understood, routine, and conventional. Thus, the Examiner’s assertion that the claims are directed to an abstract idea without significantly more is respectfully traversed, and Applicant respectfully submits that the claims are patent eligible under MPEP § 2106.05(d) and the Berkheimer Memo. Accordingly, Applicant respectfully requests withdrawal of the rejections. (Remarks: pages 11-12 and 14)

6.    Examiner Response:
	The applicant has argued that the current claims are statutory under 35 U.S.C. 101 and points to example 41 of the USPTO’s Subject Matter Eligibility Examples.  The examiner notes that in example 41, the claim recites a mathematical formula or calculation that is used to encode A to produce a ciphertext word signal CA.  For step 2A Prong 1, the claim recites a mathematical concept.  For step 2B Prong 2, the combination of additional elements in the claim (receiving the plaintext word signal at the first computer 
terminal, transforming the plaintext word signal to one or message block word signals MA, and transmitting the encoded ciphertext word signal CA to the second computer terminal over 
a communication channel) integrates the exception into a practical application.  The combination of additional elements use the mathematical formulas and calculations in a specific manner that sufficiently limits the use of the mathematical concepts to the practical application of 
transmitting the ciphertext word signal to a computer terminal over a communication channel. 
In the current claims, the claims do not recite a mathematical concept.  The claims still recite a mental process. This can be seen in the current limitations of claim 7.  Under the broadest reasonable interpretation, these limitations are process steps that covers the performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.  Secondly, in example 41, the additional elements of the claim use the mathematical formulas and calculations in a specific manner that sufficiently limits the use of the mathematical concepts to the practical application of transmitting the ciphertext word signal to a computer terminal.  Also, the limitations of claim 7 do not include a computer or components of a computer, but if written with, for example, a processor, the claim language would still not be eligible under 35 U.S.C. 101.  Regarding independent claims 1 and 18, the additional elements of those claims are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, these additional elements do not 
Further, the under step 2B, the examiner stated in the previous office action dated 10/1/20 that the additional elements of claim 1 and 18 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  With respect to integration of the abstract idea into a practical application, the additional elements of the processor and memory amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b)).  As stated above and in the previous office action dated 10/1/20, claim 7 doesn’t include a computer or components of a computer, but if written with, for example, a processor, the claim language would still not be eligible under 35 U.S.C. 101.  This is based off of the processor amounting to no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept.

Claims 1, 7 and 18
Regarding step 1, claims 1, 7 and 18 are directed towards a system, a method and computer readable storage device which are eligible statutory categories of invention under 101.
Claim 7
Regarding step 2A, prong 1, claim 7 recites “determining a first motion envelope of an object, wherein the object comprises portions including actuators and one or more components coupled to the actuators, and wherein the first motion envelope comprises a kinematic envelope of positions of particular portions of the portions which are achievable by activation of the actuators”. Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 7 recites “determining an operational envelope of the object based on an intersection of the first motion envelope and a second motion envelope of the object, the second motion envelope corresponding to a range of motion of the component constrained by dynamic motion limits of the object, the operational envelope indicative of a range of motion of the particular portions during operation of the object”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.

Claim 7 recites “and sending commands to the object to control movement of the object based on movement paths determined from use of the virtual model”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Regarding step 2A, prong 2, the claim language of claim 7 also does not include a computer or components of a computer, but if written with, for example, a processor, the claim language would still not be eligible under 35 U.S.C. 101.
Regarding Step 2B, the claim language does not include an additional element of a computer or computer component, however, if written with a computer or computer component as for example “the method comprising: a processor”, the additional element would not be sufficient to amount to significantly more than the judicial exception. The additional element of a computer performing the process steps, amounts to no more than mere instructions to apply the 
Claim 1
Regarding step 2A, prong 1, the claim recites the same substantive limitations as claim 7 above and is rejecting using the same teaching.
Regarding step 2A, prong 2, claim 1 recites the additional element of a processor and memory. The processor and memory can be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the processor and memory amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  
Claim 18
Regarding step 2A, prong 1, the claim recites the same substantive limitations as claim 7 above and is rejecting using the same teaching.
Regarding step 2A, prong 2, claim 18 recites the additional element of a processor. The processor can be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. 
Regarding Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the processor amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  
Claim 2
Dependent claim 2 recites “a display device configured to display the virtual model”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 3
Dependent claim 3 recites “a kinematic simulator configured to virtually model movement of the object through the operational envelope based on the virtual model”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas. 
   Claim 4
Dependent claim 4 recites “generate commands indicative of collision-free movement paths of the object through the operational envelope based on the virtual model, and further 
   Claim 5
Dependent claim 5 recites “wherein the interface is configured to transmit the commands via a network to the controller”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 6
Dependent claim 6 recites “wherein the object has three or more degrees of freedom”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 8
Dependent claim 8 recites “wherein determining the first motion envelope comprises employing a binary search algorithm to determine the first motion envelope”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the 
Claim 9
Dependent claim 9 recites “setting a last valid position of a Computer-Aided Design (CAD) model of the object to an original position and a last invalid position of the CAD model of the object to a known invalid position; orienting the CAD model of the object based on one or more parameters; setting a current position of the CAD model of the object as a halfway position between the last valid position and the last invalid position; determining whether the CAD model of the object experiences a collision based on the current position and one or more constraints and operational constraints of the first motion envelope, the second motion envelope, or both, the collision including internal collisions between components of the object and external collisions between the object and another object; responsive to determining that the CAD model of the object experiences the collision, setting the current position as the last invalid position; determining whether a distance between the last valid position and the last invalid position is less than or equal to a threshold distance; and responsive to determining that the distance between the last valid position and the last invalid position is less than or equal to the threshold distance, adding the last valid position to the operational envelope”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 10
Dependent claim 10 recites “generating a motion cloud based on the operational envelope and computer-aided design models, the motion cloud comprising a visual representation of the 
Claim 11
Dependent claim 11 recites “defining multiple origins within the operational envelope, the multiple origins including a first origin and a second origin, wherein each origin of the multiple origins is associated with a plurality of rays emanating from the origin and extending to a boundary of the operational envelope; determining a minimum point and a maximum point that intersects the motion cloud for each ray of a first plurality of rays corresponding to the first origin; generate a first surface outline based on the minimum point and the maximum point that intersects the motion cloud for each ray of the first plurality of rays; determining, a minimum point and a maximum point that intersects the motion cloud for each ray of a second plurality of rays corresponding to the second origin; generating a second surface outline based on the minimum point and the maximum point that intersects the motion cloud for each ray of the second plurality of rays; and combining the first surface outline and the second surface outline to generate the first outline”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper 
Claim 12
Dependent claim 12 recites “identifying a point of interest within the operational envelope, the point of interest corresponding to a point near a boundary of the operational envelope; determining whether one or more movement paths to arrive at the point of interest from an initial position are free from collisions; and outputting, to a display device, a result of determining whether the one or more movement paths to arrive at the point of interest are free from collisions”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 13
Dependent claim 13 recites “generating particular commands based on the one or more movement paths”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 14
Dependent claim 14 recites “outputting the particular commands to a controller of a physical instance of the object; wherein the controller generates, signals based on the particular commands, the signals indicative of a particular movement path of the one or more movement paths; outputs, the signals to the physical instance of the object; and verifyies that the physical 
Claim 15
Dependent claim 15 recites “wherein the point of interest is related to a parameter of a first actuators”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 16
Dependent claim 16 recites “wherein the point of interest corresponds to a point near a boundary of a joint angle envelope of the first actuator”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 17
Dependent claim 17 recites “identifying potential points of interest within the operational envelope; and selecting a particular potential point of interest of the potential points of interest as the point of interest, wherein a position of the virtual model of the object that satisfies conditions of the particular potential point of interest overlaps with positions of the virtual model of the object that satisfies conditions of multiple potential points of interest of the potential points of 
Claim 19
Dependent claim 19 recites “identifying: multiple points of interest within the operational envelope, wherein each point of interest corresponds to a point near a boundary of the operational envelope”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 20
Dependent claim 20 recites “wherein the second motion envelope corresponds to a Vehicle Relative Dynamic Motion (VRDM) envelope, and wherein the operations further comprise: receiving a VRDM limits table indicative of dynamic motion limits specified by design specifications; and generating the VRDM envelope based on the VRDM limits table”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claims 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

                                            Response: 35 U.S.C.  § 103
7.    Examiner Response:
The Applicant’s arguments on page 15 with respect to the limitation of claim 1 that states “wherein the object comprises portions including actuators and one or more components coupled to the actuators, and wherein the first motion envelope comprises a kinematic envelope of positions of particular portions of the portions which are achievable by activation of the actuators” have been considered but are moot because the arguments do not apply to the current rejection.

8.    Examiner Response:
The Applicant’s arguments on page 15 with respect to the limitation of claim 1 that states “and model operation of the object with the virtual model to determine whether a collision between a first portion of the object and a second portion of the object occurs along a motion path during operation of one or more of the actuators; and an interface, wherein the interface sends commands to a controller of the object to control movement of the object based on collision-free movement paths determined from use of the virtual model.” have been considered but are moot because the arguments do not apply to the current rejection.

Claim Objections
9.	Claim 4 is objected to because of the following informalities:  In lines 4-5 of claim 4, there appears to be a grammatical error within the claim language where it states “wherein the controller is: configured to receive the commands and to and generate signals, etc.”.  The second “and” that is amended into the claim should be removed.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
10.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed
to an abstract idea without significantly more. Under the broadest reasonable interpretation, the
claims covers performance of the limitation in the mind or by pencil and paper.
Claims 1, 7 and 18
Regarding step 1, claims 1, 7 and 18 are directed towards a system, a method and computer readable storage device which are eligible statutory categories of invention under 101.
Claim 7
Regarding step 2A, prong 1, claim 7 recites “determining a first motion envelope of an object, wherein the object comprises portions including actuators and one or more components coupled to the actuators, and wherein the first motion envelope comprises a kinematic envelope of positions of particular portions of the portions which are achievable by activation of the actuators”. Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 7 recites “determining an operational envelope of the object based on an intersection of the first motion envelope and a second motion envelope of the object, the second motion envelope corresponding to a range of motion of the component constrained by dynamic motion limits of the object, the operational envelope indicative of a range of motion of the 
Claim 7 recites “generating a virtual model of the object based on the operational envelope modeling operation of the object using the virtual model to determine whether a collision between a first portion of the object and a second portion of the object occurs along a motion path during operation of one or more of the actuators”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 7 recites “and sending commands to the object to control movement of the object based on movement paths determined from use of the virtual model”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Regarding step 2A, prong 2, the claim language of claim 7 also does not include a computer or components of a computer, but if written with, for example, a processor, the claim language would still not be eligible under 35 U.S.C. 101.
Regarding Step 2B, the claim language does not include an additional element of a computer or computer component, however, if written with a computer or computer component as for example “the method comprising: a processor”, the additional element would not be sufficient to amount to significantly more than the judicial exception. The additional element of a computer performing the process steps, amounts to no more than mere instructions to apply the exception using a generic computer system which does not provide an inventive concept (See MPEP 2106.05(f)).
Claim 1
Regarding step 2A, prong 1, the claim recites the same substantive limitations as claim 7 above and is rejecting using the same teaching.
Regarding step 2A, prong 2, claim 1 recites the additional element of a processor and memory. The processor and memory can be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the processor and memory amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  
Claim 18
Regarding step 2A, prong 1, the claim recites the same substantive limitations as claim 7 above and is rejecting using the same teaching.
Regarding step 2A, prong 2, claim 18 recites the additional element of a processor. The processor can be recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the processor amounts no more than mere instructions to apply the exception using a generic computer component that does not impose any meaningful limits on practicing the abstract idea and therefore cannot provide an inventive concept (See MPEP 2106.05(b).  
Claim 2
Dependent claim 2 recites “a display device configured to display the virtual model”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.    
Claim 3
Dependent claim 3 recites “a kinematic simulator configured to virtually model movement of the object through the operational envelope based on the virtual model”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the 
   Claim 4
Dependent claim 4 recites “generate commands indicative of collision-free movement paths of the object through the operational envelope based on the virtual model, and further comprising the controller, wherein the controller is: configured to receive the commands and to and generate signals based on the commands, and wherein the object is configured to receive the signals from the controller and is configured to move along the collision-free movement paths based on the signals received from the controller”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
   Claim 5
Dependent claim 5 recites “wherein the interface is configured to transmit the commands via a network to the controller”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 6
Dependent claim 6 recites “wherein the object has three or more degrees of freedom”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, 
Claim 8
Dependent claim 8 recites “wherein determining the first motion envelope comprises employing a binary search algorithm to determine the first motion envelope”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 9
Dependent claim 9 recites “setting a last valid position of a Computer-Aided Design (CAD) model of the object to an original position and a last invalid position of the CAD model of the object to a known invalid position; orienting the CAD model of the object based on one or more parameters; setting a current position of the CAD model of the object as a halfway position between the last valid position and the last invalid position; determining whether the CAD model of the object experiences a collision based on the current position and one or more constraints and operational constraints of the first motion envelope, the second motion envelope, or both, the collision including internal collisions between components of the object and external collisions between the object and another object; responsive to determining that the CAD model of the object experiences the collision, setting the current position as the last invalid position; determining whether a distance between the last valid position and the last invalid position is less than or equal to a threshold distance; and responsive to determining that the distance between the last valid position and the last invalid position is less than or equal to the threshold distance, adding the last valid position to the operational envelope”.  Under the broadest reasonable 
Claim 10
Dependent claim 10 recites “generating a motion cloud based on the operational envelope and computer-aided design models, the motion cloud comprising a visual representation of the operational envelope; determining outlines of one or more of the portions of the object based on the motion cloud; generating meshes of the one or more of the portions of the object based on the outlines; generating surfaces of virtual models of the one or more of the portions based on the meshes; and generating the virtual model of the object based on the virtual models”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 11
Dependent claim 11 recites “defining multiple origins within the operational envelope, the multiple origins including a first origin and a second origin, wherein each origin of the multiple origins is associated with a plurality of rays emanating from the origin and extending to a boundary of the operational envelope; determining a minimum point and a maximum point that intersects the motion cloud for each ray of a first plurality of rays corresponding to the first origin; generate a first surface outline based on the minimum point and the maximum point that intersects the motion cloud for each ray of the first plurality of rays; determining, a minimum point and a maximum point that intersects the motion cloud for each ray of a second plurality of rays corresponding to the second origin; generating a second surface outline based on the 
Claim 12
Dependent claim 12 recites “identifying a point of interest within the operational envelope, the point of interest corresponding to a point near a boundary of the operational envelope; determining whether one or more movement paths to arrive at the point of interest from an initial position are free from collisions; and outputting, to a display device, a result of determining whether the one or more movement paths to arrive at the point of interest are free from collisions”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 13
Dependent claim 13 recites “generating particular commands based on the one or more movement paths”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 14

Claim 15
Dependent claim 15 recites “wherein the point of interest is related to a parameter of a first actuators”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 16
Dependent claim 16 recites “wherein the point of interest corresponds to a point near a boundary of a joint angle envelope of the first actuator”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 17

Claim 19
Dependent claim 19 recites “identifying: multiple points of interest within the operational envelope, wherein each point of interest corresponds to a point near a boundary of the operational envelope”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 20
Dependent claim 20 recites “wherein the second motion envelope corresponds to a Vehicle Relative Dynamic Motion (VRDM) envelope, and wherein the operations further comprise: receiving a VRDM limits table indicative of dynamic motion limits specified by design specifications; and generating the VRDM envelope based on the VRDM limits table”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, 
Claims 1-20 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10, 12 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Motion Planning Algorithms for General Closed-Chain Mechanisms, written by Cortes (from IDS dated 1/23/20) in view of Blankenship et al. (U.S. PGPub 2005/0045690) in further view of Griffiths et al. (U.S. PGPub 2019/0054620).

With respect to claim 1, Cortes discloses “A system” as [Cortes (Pg. 25, Manipulation Constraints, 1st paragraph, “The manipulation planning problem addressed, etc.”)];
“a processor” as [Cortes (Pg. 92, sec. 4.4 Results, “Our approach has been implemented, etc.”)];
“and a memory coupled to the processor” as [Cortes (Pg. 92, sec. 4.4 Results, “Our approach has been implemented, etc.”)];
“the memory storing instructions” as [Cortes (Pg. 92, sec. 4.4 Results, “Our approach has been implemented, etc.”)]; 
“determine a first motion envelope of an object, the first motion envelope comprises a kinematic envelope of positions” as [Cortes (Pg. 3, Motion Planning for Close-Chain Mechanism, 2nd paragraph, “Figure illustrates a motion planning problem, etc.”, Pg. 33, Roadmap Methods, 2nd paragraph “The Probabilistic RoadMap (PRM), etc.”)] Examiner’s interpretation: Probabilistic raodmaps are generated for robots with closed kinematic chains;
“determine an operational envelope of the object based on an intersection of the first motion envelope and a second motion envelope of the object, the second motion envelope corresponding to a range of motion of the object constrained by dynamic motion limits of the object” as [Cortes (Pg. 107, 1st paragraph, “The roadmap MG is composed by a small number, etc.”)] Examiner’s interpretation: The examiner considers the Probabilistic roadmap (PRM) computed during the solution of the manipulation planning problem to be the operational envelope that is determined based on the intersection of a first and second motion envelope, since the nodes in the PRM represents positions of the object achievable by the object under kinematic constraints and additional dynamic limits;

st and 2nd bullet, “Transit paths where the robot moves, etc.”)];
While Cortes teaches determining a first motion envelope of an object, where the first motion envelope comprises a kinematic envelope of positions, Cortes does not explicitly discloses “wherein the object comprises portions including actuators and one or more components coupled to the actuators, and wherein the first motion envelope comprises a kinematic envelope of positions of particular portions of the portions which are achievable by activation of the actuators”
Blankenship et al. discloses “wherein the object comprises portions including actuators and one or more components coupled to the actuators, and wherein the first motion envelope comprises a kinematic envelope of positions of particular portions of the portions which are achievable by activation of the actuators” as [Blankenship et al. (paragraph [0023], paragraph [0025], Fig. 1)] Examiner’s interpretation: The examiner considers the support structure to be the object, since the actuators, pintles and pivot elements are attached to it.  Also, the examiner considers the pintles and pivot elements to be the one or more components coupled to the actuators, since the pintles and pivot elements are coupled to the actuators of the support structure;
Cortes and Blankenship et al. are analogous art because they are from the same field endeavor of analyzing the movement of a work piece.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Cortes of determining a first motion envelope of an object, where the first motion envelope comprises a kinematic envelope of 
The motivation for doing so would have been because Blankenship et al. teaches that by using adjustable support structures and arrays of such structures which permit the positioning of workpieces to be welded, the ability to have trains riding on track sections to bank, curve, incline upwardly and incline downwardly can be accomplished (Blankenship et al. (paragraph [0004] – [0005]).
While the combination of Cortes and Blankenship et al. teaches having the software platform Move3D where motion planning algorithms can be developed and generating virtual models, Cortes and Blankenship et al. do not explicitly disclose “generate a virtual model of the object based on the operational envelope model operation of the object with the virtual model to determine whether a collision between a first portion of the object and a second portion of the object occurs along a motion path during operation of one or more of the actuators; and an interface, wherein the interface sends commands to a controller of the object to control movement of the object based on collision-free movement paths determined from use of the virtual model.”
Griffiths et al. discloses “generate a virtual model of the object based on the operational envelope” as [Griffiths et al. (paragraph [0010], paragraph [0026], paragraph [0052])];
Examiner’s interpretation: The examiner considers the overlap of the virtual boundaries of the repositionable arms to be the determination of a first potion and a second portion colliding along a motion path;
“and an interface, wherein the interface sends commands to a controller of the object to control movement of the object based on collision-free movement paths determined from use of the virtual model.” as [Griffiths et al. (paragraph [0024] – [0026], Fig. 1)] Examiner’s interpretation: The control unit controls the commands sent to control the movement of the joints of the repositionable arms;
Cortes, Blankenship et al. and Griffiths et al. are analogous art because they are from the same field endeavor of analyzing the movement of a work piece.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Cortes and Blankenship et al. of having the software platform Move3D where motion planning algorithms can be developed and generating virtual models by incorporating generate a virtual model of the object based on the operational envelope model operation of the object with the virtual model to determine whether a collision between a first portion of the object and a second portion of the object occurs along a motion path during operation of one or more of the actuators; and an interface, wherein the interface sends commands to a controller of the object to control movement of the object based on collision-free movement paths determined from use of the virtual model as taught by Griffiths et al. for the purpose of determining collision avoidance using virtual boundaries.


With respect to claim 2, the combination of Cortes, Blankenship et al. and Griffiths et al. discloses the system of claim 1 above, and Griffiths et al. further discloses “a display device configured to display the virtual model” as [Griffiths et al. (paragraph [0023], Fig. 1)];

With respect to claim 3, the combination of Cortes, Blankenship et al. and Griffiths et al. discloses the system of claim 1 above, and Griffiths et al. further discloses “a kinematic simulator configured to virtually model movement of the object through the operational envelope based on the virtual model” as [Griffiths et al. (paragraph [0047])];

With respect to claim 4, the combination of Cortes, Blankenship et al. and Griffiths et al. discloses the system of claim 1 above, and Griffiths et al. further discloses “generate commands indicative of collision-free movement paths of the object through the operational envelope based on the virtual model, and further comprising the controller, wherein the controller is: configured to receive the commands and to and generate signals based on the commands, and wherein the object is configured to receive the signals from the controller and is configured to move along the collision-free movement paths based on the signals received from the controller” as [Griffiths et al. (paragraph [0025] – [0026], paragraph [0052] - [0053])];

With respect to claim 5, the combination of Cortes, Blankenship et al. and Griffiths et al. discloses the system of claim 1 above, and Griffiths et al. further discloses “wherein the interface is configured to transmit the commands via a network to the controller” as [Griffiths et al. (paragraph [0023],Fig. 1)];

With respect to claim 6, the combination of Cortes, Blankenship et al. and Griffiths et al. discloses the system of claim 1 above, and Cortes further discloses “wherein the object has three or more degrees of freedom.” as [Cortes (Pg. 111, 2nd – 3rd paragraph, “Figure 5.6 shows the virtual, etc.”, Figs. 5.6-5.7)];

With respect to claim 7, Cortes discloses “A method” as [Cortes (Pg. 3, Motion Planning for Closed-Chain Mechanisms, 2nd paragraph, “Figure 1 illustrates, etc.”)];
The other limitations of the claim recite the same substantive limitations of claim 1 above and are rejected using the same teachings.

With respect to claim 8, the combination of Cortes, Blankenship et al. and Griffiths et al. discloses the method of claim 7 above, and Cortes further discloses “wherein determining the first motion envelope comprises employing a binary search algorithm to determine the first motion envelope.” as [Cortes (Pg. 68, Dynamic Collision Detection, 2nd – 3rd paragraph, “For an intermediate configuration, etc.”)] Examiner’s interpretation: The examiner considers the 

With respect to claim 9, the combination of Cortes, Blankenship et al. and Griffiths et al. discloses the method of claim 7 above, and Cortes further discloses “setting a last valid position of a Computer-Aided Design (CAD) model of the object to an original position and a last invalid position of the CAD model of the object to a known invalid position” as [Cortes (Pgs. 83-84, last paragraph, “Our extended motion planning algorithms, etc.”)];
“orienting the CAD model of the object based on one or more parameters” as [Cortes (Pg. 11, sec. 1.1.1, Rigid Body Model, “Element of the world where motion takes, etc.”)];
setting a current position of the CAD model of the object as a halfway position between the last valid position and the last invalid position” as [Cortes (Pg. 83, sec. 4.1.1, Encoding the Workspace and Planning the Motions of Parallel Manipulators, 1st -2nd paragraph, “Parallel Manipulators [Merlet 00] have some advantageous, etc.”)]; 
“determining whether the CAD model of the object experiences a collision based on the current position and one or more constraints and operational constraints of the first motion nd paragraph, “Fig. 4.1 illustrates the above application”)];
“the collision including internal collisions between components of the object and external collisions between the object and another object” as [Cortes (Pg. 84, 2nd paragraph, “Fig. 4.1 illustrates the above application”)];
“responsive to determining that the CAD model of the object experiences the collision, setting the current position as the last invalid position” as [Cortes (Pg. 84, 2nd paragraph, “Fig. 4.1 illustrates the above application”)];
“determining whether a distance between the last valid position and the last invalid position is less than or equal to a threshold distance” as [Cortes (Pgs. 124-125, sec. 6.2.2 Van der Waals Model, 3rd – 4th paragraph, “The controversy when using such, etc.”)];
“and responsive to determining that the distance between the last valid position and the last invalid position is less than or equal to the threshold distance, adding the last valid position to the operational envelope.” as [Cortes (Pgs. 124-125, sec. 6.2.2 Van der Waals Model, 3rd – 4th paragraph, “The controversy when using such, etc.”)]; 

With respect to claim 10, the combination of Cortes, Blankenship et al. and Griffiths et al. discloses the method of claim 7 above, and Cortes further discloses “generating a motion cloud based on the operational envelope and computer-aided design models, the motion cloud comprising a visual representation of the operational envelope” as [Cortes (Pgs. 83-84, last paragraph, “Our extended motion planning algorithms, etc.”)] Examiner’s interpretation: The examiner considers the roadmap to be the motion cloud, since the roadmap encodes the configuration space of the mechanism and the workspace of the platform.  The motion cloud is a 
“determining outlines of one or more of the portions of the object based on the motion cloud” as [Cortes [Pg. 11 sec. 1.1.1, Rigid Body Model, “Elements of the world where motion, etc.”)] Examiner’s interpretation: The examiner considers the triangles to be the outlines, since the triangles represent the rigid body model;
“generating meshes of the one or more of the portions of the object based on the outlines” as [Cortes [Pg. 11 sec. 1.1.1, Rigid Body Model, “Elements of the world where motion, etc.”)] Examiner’s interpretation: The examiner considers the workspace to be the meshes, since the workspace is where the motion takes place;
“generating surfaces of virtual models of the one or more of the portions based on the meshes” as [Cortes [Pg. 14, 1st paragraph, “When a mechanism is built, etc.”)];
“and generating the virtual model of the object based on the virtual models.” as [Cortes [Pg. 13, Spatial Description, 1st paragraph, “The 3D model of a mechanism, etc.”)];

With respect to claim 12, the combination of Cortes, Blankenship et al. and Griffiths et al. discloses the method of claim 7 above, and Cortes further discloses “identifying a point of interest within the operational envelope, the point of interest corresponding to a point near a boundary of the operational envelope” as [Cortes (Pg. 103, Problem, “Consider the two sets of Examiner’s interpretation: The examiner considers the qgoal to be the point of interest, since the qgoal is a configuration that is used in determining a manipulation path;
“determining whether one or more movement paths to arrive at the point of interest from an initial position are free from collisions” as [Cortes (Pg. 33, Roadmap Methods, 1st paragraph, “The roadmap method consist of, etc.”)];
Griffiths et al. discloses “and outputting a result of determining whether the one or more movement paths to arrive at the point of interest are free from collisions.” as [Griffiths et al. (paragraph [0023])];

With respect to claim 17, the combination of Cortes, Blankenship et al. and Griffiths et al. discloses the method of claim 12 above, and Cortes further discloses “identifying potential points of interest within the operational envelope” as [Cortes (Pg. 103, Problem, “Consider the two sets of constraints, etc.”)] Examiner’s interpretation: The examiner considers the qgoal to be the point of interest, since the qgoal is a configuration that is used in determining a manipulation path;
“and selecting a particular potential point of interest of the potential points of interest as the point of interest” as [Cortes (Pg. 103, Problem, “Consider the two sets of constraints, etc.”)];
“wherein a position of the virtual model of the object that satisfies conditions of the particular potential point of interest overlaps with positions of the virtual model of the object that satisfies conditions of multiple potential points of interest of the potential points of interest.” as st – 2nd paragraph, “It is then possible to build a graph, etc.”, Fig. 5.3(f))];

With respect to claim 18, Cortes discloses “A computer-readable storage device comprising instructions, that when executed, cause a processor to perform operations” as [Cortes (Pg. 92, sec. 4.4 Results, “Our approach has been implemented, etc.”)];
The other limitations of the claim recite the same substantive limitations of claim 1 above and are rejected using the same teachings.

With respect to claim 19, the combination of Cortes, Blankenship et al. and Griffiths et al. discloses the computer readable storage device of claim 18 above, and Cortes further discloses “identifying multiple points of interest within the operational envelope, wherein each point of interest corresponds to a point near a boundary of an envelope of an actuator of the object.” as [Cortes (Pg. 103, Problem, “Consider the two sets of constraints, etc.”)] Examiner’s interpretation: The examiner considers the qgoal to be the point of interest, since the qgoal is a configuration that is used in determining a manipulation path;

12.	Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Motion Planning Algorithms for General Closed-Chain Mechanisms, written by Cortes (from IDS dated 1/23/20), Blankenship et al. (U.S. PGPub 2005/0045690), Griffiths et al. (U.S. PGPub 2019/0054620) in view of Krishna et al. (U.S. Patent 5,953,977).

With respect to claim 13, the combination of Cortes, Blankenship et al. and Griffiths et al. discloses the method of claim 12 above.
While the combination of Cortes, Blankenship et al. and Griffiths et al. teaches analyzing the range of motion of an object, Cortes, Blankenship et al. and Griffiths et al. do not explicitly disclose “generating commands based on the one or more movement paths.”
Krishna et al. discloses “generating commands based on the one or more movement paths.” as [Krishna et al. (Col. 3 lines 24-28, “A motion planner 36 provides, etc.”, Col. 3 lines 57-65, “In order for the motion planner, etc.”)];
Cortes, Blankenship et al., Griffiths et al. and Krishna et al. are analogous art because they are from the same field endeavor of analyzing the movement of a work piece.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Cortes, Blankenship et al. and Griffiths et al. of determining collision free path planning by incorporating generating commands based on the one or more movement paths as taught by Krishna et al. for the purpose of a machine completing multiple tasks efficiently.
	The motivation for doing so would have been because Krishna et al. teaches that by modeling the non-linear interactions of hydraulic actuators in a hydraulic system, the ability to accommodate situations where two actuators require similar force at the same time can be accomplished (Krishna et al. (Col. 2 lines 6-39, “These devices do not accommodate, etc.”).

	With respect to claim 14, the combination of Cortes, Blankenship et al., Griffiths et al. and Krishna et al. discloses the method of 13 above, and Krishna et al. further discloses 
“wherein the controller generates signals based on the particular commands, the signals indicative of a particular movement path of the one or more movement paths” as [Krishna et al. (Col. 3 lines 24-28, “A motion planner 36 provides, etc.”, Col. 3 lines 57-65, “In order for the motion planner, etc.”)];
	“outputs the signals to the physical instance of the object” as [Krishna et al. (Col. 3 lines 15-21, “A controller 34 delivers electrical signals, etc.”)];
Griffiths et al. discloses “and verifies that the physical instance of the object moves along the particular movement path indicated by the signals without experiencing a collision.” as [Griffiths (paragraph [0052] – [0054])];

With respect to claim 15, the combination of Cortes, Blankenship et al. and Griffiths et al. discloses the method of claim 12 above.
While the combination of Cortes, Blankenship et al. and Griffiths et al. teaches analyzing the range of motion of an object, Cortes, Blankenship et al. and Griffiths et al. do not explicitly disclose “wherein the point of interest is related to a parameter of an actuator of the object.”
Krishna et al. discloses “wherein the point of interest is related to a parameter of a first actuator of the actuators.” as [Krishna et al. (Col. 4 lines 32-41, “Any number of actuators, etc.”)] Examiner’s interpretation: The examiner considers the cylinder force to be the 
Cortes, Blankenship et al., Griffiths et al. and Krishna et al. are analogous art because they are from the same field endeavor of analyzing the movement of a work piece.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Cortes, Blankenship et al. and Griffiths et al. of determining collision free path planning by incorporating wherein the point of interest is related to a parameter of an actuator of the object by incorporating wherein the point of interest is related to a parameter of an actuator of the object as taught by Krishna et al. for the purpose of a machine completing multiple tasks efficiently.
	The motivation for doing so would have been because Krishna et al. teaches that by modeling the non-linear interactions of hydraulic actuators in a hydraulic system, the ability to accommodate situations where two actuators require similar force at the same time can be accomplished (Krishna et al. (Col. 2 lines 6-39, “These devices do not accommodate, etc.”).

With respect to claim 16, the combination of Cortes, Blankenship et al., Griffiths et al. and Krishna et al. discloses the method of 15 above, and Cortes further discloses “wherein the point of interest corresponds to a point near a boundary of a joint angle envelope of the first actuator” as [Cortes (Pg. 103, Problem, “Consider the two sets of constraints, etc.”)] Examiner’s interpretation: The examiner considers the qgoal to be the point of interest, since the qgoal is a configuration that is used in determining a manipulation path;

13.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Motion Planning Algorithms for General Closed-Chain Mechanisms, written by Cortes (from IDS dated 1/23/20), Blankenship et al. (U.S. PGPub 2005/0045690), Griffiths et al. (U.S. PGPub 2019/0054620) in view of Tillman et al. (U.S. PGPub 2007/0174028).

With respect to claim 11, the combination of Cortes, Blankenship et al. and Griffiths et al. discloses the method of claim 10 above, and Cortes further discloses “and combining the first surface outline and the second surface outline to generate the first outline.” as [Cortes [Pg. 11 sec. 1.1.1, Rigid Body Model, “Elements of the world where motion, etc.”)] Examiner’s interpretation: The examiner considers the triangles to be the outlines, since the triangles represent the rigid body model;
While the combination of Cortes, Blankenship et al. and Griffiths et al. teaches determining a first motion envelope of an object, Cortes, Blankenship et al. and Griffiths et al. do not explicitly disclose “defining multiple origins within the operational envelope, the multiple origins including a first origin and a second origin, wherein each origin of the multiple origins is associated with a plurality of rays emanating from the origin and extending to a boundary of the operational envelope; determining a minimum point and a maximum point that intersects the motion cloud for each ray of a first plurality of rays corresponding to the first origin; generate a first surface outline based on the minimum point and the maximum point that intersects the motion cloud for each ray of the first plurality of rays; determining, a minimum point and a 
Tillman et al. discloses “defining multiple origins within the operational envelope, the multiple origins including a first origin and a second origin, wherein each origin of the multiple origins is associated with a plurality of rays emanating from the origin and extending to a boundary of the operational envelope” as [Tillman et al. (paragraph [0030] – [0031])] Examiner’s interpretation: The examiner considers the first and second origin to be the edges of the child volume region, since the rays are projected along the edges of the child volume region and the rays emanate from an origin, see paragraph [0065] of the specification;
“determining a minimum point and a maximum point that intersects the motion cloud for each ray of a first plurality of rays corresponding to the first origin” as [Tillman et al. (paragraph [0040], Fig. 5)] Examiner’s interpretation: The examiner considers the shortest ray trace vector to be the minimum point, since there are a plurality of ray vectors that are showed in Fig. 5 of the Tillman et al. reference;
“generate a first surface outline based on the minimum point and the maximum point that intersects the motion cloud for each ray of the first plurality of rays” as [Tillman et al. (paragraph [0039])] Examiner’s interpretation: The particles are represent or are positioned on the surfaces of the object.  This demonstrates that there is a first surface that is generated;
“determining, a minimum point and a maximum point that intersects the motion cloud for each ray of a second plurality of rays corresponding to the second origin” as [Tillman et al. Examiner’s interpretation: As shown in Fig. 5 of the Tillman et al. reference, there are plurality of ray trace vectors. The examiner considers the shortest ray trace vector to be the minimum point, since there are a plurality of ray vectors that are showed in Fig. 5 of the Tillman et al. reference;
“generating a second surface outline based on the minimum point and the maximum point that intersects the motion cloud for each ray of the second plurality of rays” as [Tillman et al. (paragraph [0039])] Examiner’s interpretation: The particles represent or are positioned on the surfaces of the object.  By there being more than one surface for an object, demonstrates that a second surface is generated;
Cortes, Blankenship et al., Griffiths et al. and Tillman et al. are analogous art because they are from the same field endeavor of analyzing the movement of a work piece.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Cortes, Blankenship et al. and Griffiths et al. of determining a first motion envelope of an object by incorporating defining multiple origins within the operational envelope, the multiple origins including a first origin and a second origin, wherein each origin of the multiple origins is associated with a plurality of rays emanating from the origin and extending to a boundary of the operational envelope; determining a minimum point and a maximum point that intersects the motion cloud for each ray of a first plurality of rays corresponding to the first origin; generate a first surface outline based on the minimum point and the maximum point that intersects the motion cloud for each ray of the first plurality of rays; determining, a minimum point and a maximum point that intersects the motion cloud for each ray of a second plurality of rays corresponding to the second origin; generating a second surface outline based on the minimum point and the maximum point that intersects the motion cloud for 
	The motivation for doing so would have been because Tillman et al. teaches that by reducing the amount of data representing objects in computer simulations, the ability to design computer simulations that develop estimation techniques that are based to the greatest extent possible in relevant physical processes, and can run to completion in relatively short intervals of time can be accomplished (Tillman et al. (paragraph [0003] – [0004]).

14.	Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over online reference Motion Planning Algorithms for General Closed-Chain Mechanisms, written by Cortes (from IDS dated 1/23/20), Blankenship et al. (U.S. PGPub 2005/0045690), Griffiths et al. (U.S. PGPub 2019/0054620) in view of Teague et al. (U.S. PGPub 2003/0161390).

With respect to claim 20, the combination of Cortes, Blankenship et al. and Griffiths et al. discloses the method of claim 18 above.
While the combination of Cortes, Blankenship et al. and Griffiths et al. teaches determining a first and second motion envelope, Cortes, Blankenship et al. and Griffiths et al. does not explicitly disclose “wherein the second motion envelope corresponds to a Vehicle Relative Dynamic Motion (VRDM) envelope, and wherein the operations further comprise: 
Teague et al. discloses “wherein the second motion envelope corresponds to a Vehicle Relative Dynamic Motion (VRDM) envelope, and wherein the operations further comprise: receiving a VRDM limits table indicative of dynamic motion limits specified by design specifications” as [Teague et al. (paragraph [0040] – [0041], paragraph [0043], Figs. 2 and 3)] Examiner’s interpretation: Having motion limits and a motion limit table, demonstrates that there is a Vehicle Relative Dynamic Motion (VRDM) envelope, since a Vehicle Relative Dynamic Motion (VRDM) envelope uses dynamic motion limits, see paragraph [0022] of the specification;
“and generating the VRDM envelope based on the VRDM limits table.” as [Teague et al. (paragraph [0041])] Examiner’s interpretation: The deploying of the dynamic motion limits demonstrates that a VRDM envelope is generated, since the dynamic motion limits surround the fingers that are allocated to a path;
Cortes, Blankenship et al., Griffiths et al. and Teague et al. are analogous art because they are from the same field endeavor of analyzing the movement of a work piece.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Cortes, Blankenship et al. and Griffiths et al. of determining a first and second motion envelope by incorporating wherein the second motion envelope corresponds to a Vehicle Relative Dynamic Motion (VRDM) envelope, and wherein the operations further comprise: receiving a VRDM limits table indicative of dynamic motion limits specified by design specifications; and generating the VRDM envelope based on 
The motivation for doing so would have been because Teague et al. teaches that by determining the motion limits for each finger and having time tracking commands that move the position of a finger outside it respective motion limits, the ability to prevent the merge of a finger without monitoring relative positions between each of a plurality of fingers while tracking 
closely spaced multipath can be accomplished (Teague et al. (paragraph [0010] – [0011]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594.  The examiner can normally be reached on 9AM -6:30PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar F Fernandez Rivas can be reached on (571)272-2589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BERNARD E COTHRAN/Examiner, Art Unit 2128                                                                                                                                                                                                        
/ 

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128